NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
AUDREY ALOZIE,
Plain,tiff-Appellan,t,
V.
CHRISTUS SCHUMPERT HEALTH SYSTEMS,
Defendant-Appellee. __
2012-1317 _
Appea1 from the United States District Court for the
Western District of L0uisiana in case no. 10-CV-1184,
Judge S. Maurice Hicks.
ON MOTION
ORDER
The court considers whether this appeal should be
transferred to the United States Court of Appeals for the
Fifth Circuit.
Audrey Alozie appeals from a decision of the United
States District Court for the Western District of Louisiana
entering final judgment from claims of racia1, age, and
gender discrimination This court is a court of limited
jurisdiction 28 U.S.C. § 1295. Based only upon our

ALOZlE V. CHRISTUS SCHUMPERT HEALTH 2
reVieW, it does not appear that the district court's jurisdic-
tion arose in whole or in part under the laws governing
this court‘s appellate jurisdiction
Accordingly,
IT ls ORDERED THAr:
Absent a response received by this court within 14
days of the date of filing of this order, this appeal will be
transferred to the United States Court of Appeals for the
Fifth Circuit pursuant to 28 U.S.C. § 1631
FOR THE COURT
 1 8  /s/ Jan Horbal_\;
Date J an Horbaly
Clerk _
901 A“dF@Y A1°Zi@ u.s. c0un'lfl)'F§m':?PEALs mn
S_ PriCQ B3_rker, ESq_ Tl'lE FEDERAL ClRCUlT
924 APR l 3 2012
.|AN \'i0RBAl.Y
ClEBK